Case: 21-1732   Document: 44    Page: 1    Filed: 04/29/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                AURIS HEALTH, INC.,
                     Appellant

                           v.

     INTUITIVE SURGICAL OPERATIONS, INC.,
                     Appellee
              ______________________

                       2021-1732
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01533.
                  ______________________

                 Decided: April 29, 2022
                 ______________________

    RYAN C. MORRIS, Sidley Austin LLP, Washington, DC,
 argued for appellant.   Also represented by THOMAS
 ANTHONY BROUGHAN, III; CHING-LEE FUKUDA, New York,
 NY; PAUL J. ROGERSON, Chicago, IL.

    BENJAMIN AARON SAIDMAN, Finnegan, Henderson,
 Farabow, Garrett & Dunner, LLP, Atlanta, GA, argued for
 appellee. Also represented by JACOB ADAM SCHROEDER,
 Palo Alto, CA; DANIEL C. TUCKER, Reston, VA.
                  ______________________

      Before DYK, PROST, and REYNA, Circuit Judges.
Case: 21-1732     Document: 44      Page: 2   Filed: 04/29/2022




 2       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



     Opinion for the court filed by Circuit Judge PROST.
      Dissenting opinion filed by Circuit Judge REYNA.
 PROST, Circuit Judge.
     Auris Health, Inc. (“Auris”) petitioned for inter partes
 review of all five claims of Intuitive Surgical Operations,
 Inc.’s (“Intuitive”) U.S. Patent No. 8,142,447 (“the ’447 pa-
 tent”). In its final written decision, the Patent Trial and
 Appeal Board (“Board”) determined that Auris failed to
 demonstrate that the claims were unpatentable as obvious.
 Auris Health, Inc. v. Intuitive Surgical Operations, Inc.,
 No. IPR2019-01533, Paper 45, 2021 WL 826396 (P.T.A.B.
 Mar. 3, 2021) (“Final Written Decision”). Although the
 Board agreed with Auris that its combination of two refer-
 ences disclosed every limitation of the challenged claims,
 the Board concluded that a skilled artisan wouldn’t have
 been motivated to combine those references. Auris ap-
 peals. Because the Board impermissibly rested its motiva-
 tion-to-combine finding on evidence of general skepticism
 about the field of invention, we vacate and remand.
                         BACKGROUND
     The ’447 patent relates to robotic surgery systems.
 Specifically, the ’447 patent describes an improvement over
 Intuitive’s earlier robotic surgery systems, which allow
 surgeons to remotely manipulate surgical tools using a con-
 troller. ’447 patent col. 1 ll. 42–52. Surgery often requires
 a variety of surgical instruments like scissors, scalpels, and
 graspers, and clinicians must swap out instruments as
 they move from one surgical task to the next. Instrument
 swapping can prove tricky in a robotic surgical system
 where space is limited, different ranges of motion must be
 calibrated for different surgical instruments, and time is
 needed to interchange those instruments. The invention
 embodied by the ’447 patent attempts to address such dif-
 ficulties via a robotic system with a servo-pulley mecha-
 nism, which allows clinicians to more quickly swap out
Case: 21-1732    Document: 44       Page: 3   Filed: 04/29/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS      3



 surgical instruments and thereby reduce surgery time, im-
 prove safety, and increase reliability of the system.
 Id. at col. 2 ll. 50–57.
     The Board determined that Auris’s asserted prior-art
 combination—Smith and Faraz—disclosed each limitation
 of the challenged claims. See U.S. Patent No. 5,624,398
 (“Smith”); U.S. Patent No. 5,824,007 (“Faraz”). The only
 issue that remained was whether a skilled artisan would
 have been motivated to combine Smith and Faraz. Final
 Written Decision, 2021 WL 826396, at *8.
     Smith discloses a robotic surgical system that uses an
 exoskeleton controller, worn by a clinician, to remotely ma-
 nipulate a pair of robotic arms, each of which holds a sur-
 gical instrument. Smith Abstract, Fig. 1A. Smith teaches
 using a servo-pulley system to mimic the clinician’s move-
 ments in the robotic arms. Id. at col. 6 ll. 46–67. However,
 Smith also provides that the clinician “may direct [an]
Case: 21-1732    Document: 44      Page: 4   Filed: 04/29/2022




 4      AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 assistant to relocate the robot[ic] arms” as necessary.
 Id. at col. 8 ll. 48–51.
     Faraz discloses an adjustable support stand that holds
 surgical instruments. Faraz Abstract, Fig. 1. Faraz’s
 stand can be adjusted either manually or robotically.
 Id. at col. 6 ll. 23–29. Faraz provides that its stand “may
 enable a surgeon to perform surgery with fewer assistants”
 because its stand “can support multiple surgical imple-
 ments while [they] are being moved” and “can also provide
 support for a surgeon’s arms during long or complicated
 surgery.” Id. at col. 6 ll. 30–43.
Case: 21-1732     Document: 44      Page: 5   Filed: 04/29/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS       5



     Before the Board, Auris argued that a skilled artisan
 would be motivated to combine Smith and Faraz to de-
 crease the number of assistants needed during surgery by
 roboticizing some of their tasks. Intuitive responded that
 a skilled artisan wouldn’t have been motivated to combine
 the references because “surgeons were skeptical about per-
 forming robotic surgery in the first place, [so] there would
 have been no reason to further complicate Smith’s already
 complex robotic surgical system with [Faraz’s] roboticized
 surgical stand.” Final Written Decision, 2021 WL 826396,
 at *7–8.
     The Board agreed with Intuitive and concluded that
 “the evidence . . . supports the position [that] there is no
 motivation to complicate Smith’s system when there is
 skepticism at the time of the invention for using robotic
 systems during surgery in the first place.” Id. at *9. On
 appeal, Auris challenges the Board’s reliance on general
 skepticism about the field of robotic surgery to find a lack
 of motivation to combine. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                           DISCUSSION
      The motivation-to-combine inquiry asks whether a
 skilled artisan “not only could have made but would have
 been motivated to make the combinations . . . of prior art
 to arrive at the claimed invention.” Belden Inc. v. Berk-Tek
 LLC, 805 F.3d 1064, 1073 (Fed. Cir. 2015) (emphasis omit-
 ted). As to the “would have” question, “any need or problem
 known in the field of endeavor at the time of invention and
 addressed by the patent can provide a reason for combining
 the elements in the manner claimed.” KSR Int’l Co. v. Te-
 leflex Inc., 550 U.S. 398, 420 (2007). It follows that generic
 industry skepticism cannot, standing alone, preclude a
 finding of motivation to combine.
     To be sure, evidence of industry skepticism may play a
 role in an obviousness inquiry—but as a secondary consid-
 eration in a significantly different context. See WBIP,
Case: 21-1732     Document: 44      Page: 6   Filed: 04/29/2022




 6       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 LLC v. Kohler Co., 829 F.3d 1317, 1335–36 (Fed. Cir. 2016).
 Yet even then, the evidence of skepticism must be specific
 to the invention, not generic to the field. Id. Although In-
 tuitive suggests that the Board may consider generic in-
 dustry skepticism in a motivation-to-combine analysis to
 “place [itself] in the minds of” skilled artisans, Appellee’s
 Br. 40–41 (citing Interconnect Plan. Corp. v. Feil, 774 F.2d
 1132, 1138 (Fed. Cir. 1985)), it offers no case law to suggest
 that the Board can rely on generic industry skepticism to
 find a lack of motivation to combine. And while specific
 evidence of industry skepticism related to a specific combi-
 nation of references might contribute to finding a lack of
 motivation to combine, that’s not what we have here.
     Here, the Board almost exclusively relied on evidence
 of general skepticism about the field of robotic surgery to
 find a lack of motivation to combine Smith and Faraz. In
 doing so, it credited Intuitive’s vague expert testimony that
 “there was great skepticism for performing telesurgery” at
 the time of the invention and, as a result, a skilled artisan
 “would not have been compelled to complicate Smith’s sys-
 tem further.” Final Written Decision, 2021 WL 826396,
 at *8. This is insufficient.
     It’s unclear how the Board would parse its impermissi-
 ble reliance on general industry skepticism from the rest of
 the record evidence on motivation to combine. The Board
 recited Auris’s evidence that combining Smith and Faraz
 would reduce the number of assistants but also Intuitive’s
 evidence that such a combination would come at the ex-
 pense of precision required for surgery. It would be inap-
 propriate for this court to weigh that evidence in the first
 instance on appeal. We therefore remand this case to the
 Board to examine the sufficiency of the record evidence to
 establish that there was a motivation to combine utilizing
 the correct criteria.
Case: 21-1732     Document: 44       Page: 7   Filed: 04/29/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS       7



                          CONCLUSION
     We have considered the parties’ remaining arguments
 but find them unpersuasive. For the foregoing reasons, we
 vacate the Board’s Final Written Decision and remand for
 further consideration of the parties’ motivation-to-combine
 evidence.
                VACATED AND REMANDED
                             COSTS
 No costs.
Case: 21-1732    Document: 44     Page: 8   Filed: 04/29/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 AURIS HEALTH, INC.,
                      Appellant

                             v.

     INTUITIVE SURGICAL OPERATIONS, INC.,
                     Appellee
              ______________________

                        2021-1732
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2019-
 01533.
                  ______________________

 REYNA, Circuit Judge, dissenting.
     I respectfully dissent. In my view, the Board’s deter-
 mination that Auris failed to show a motivation to combine
 is adequately supported by substantial evidence and was
 not contrary to our law on obviousness. See In re Magnum
 Oil Tools Int’l, Ltd., 829 F.3d 1364, 1373 (Fed. Cir. 2016)
 (“We review the Board’s legal conclusion of obviousness de
 novo, and underlying factual findings for substantial evi-
 dence.”); Consol. Edison Co. v. NLRB, 305 U.S. 197, 229
 (1938) (Substantial evidence “means such relevant evi-
 dence as a reasonable mind might accept as adequate to
 support a conclusion.”).
    I agree with the majority that skilled artisans’ general
 skepticism toward robotic surgery, by itself, could be
Case: 21-1732    Document: 44       Page: 9   Filed: 04/29/2022




 2       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



 insufficient to negate a motivation to combine. But I disa-
 gree that it could never support a finding of no motivation
 to combine. In any event, the Board here relied on more
 than just general skepticism to find no motivation to com-
 bine. In fact, the Board dedicated several pages to explain-
 ing multiple reasons why Auris’s proffered motivation to
 combine was inadequate.
     First, the Board credited Dr. Choset’s testimony, sup-
 ported by evidence, that “there was great skepticism for
 performing telesurgery, and because of this skepticism one
 of ordinary skill in the art at the time of the invention
 would not have been compelled to complicate Smith’s sys-
 tem further by including a robotic surgical stand.” Auris
 Health, Inc. v. Intuitive Surgical Operations, Inc.,
 No. IPR2019-01533, 2021 WL 826396, at *8 (P.T.A.B.
 Mar. 3, 2021) (emphases added). Second, the Board found
 that the petitioner failed to “articulate how one would have
 combined Smith and Faraz to achieve the stated goal of re-
 ducing the number of assistants,” given that “Smith’s exo-
 skeleton has no remaining input degrees of freedom to
 control Faraz’s stand.” Id. at *9. Third, the Board credited
 Dr. Choset’s testimony that the combination would be un-
 acceptable because it “would have limited a physician’s
 ability to manipulate Smith’s servo-pulley tray and related
 components.” Id. Fourth, the Board credited Dr. Choset’s
 unrebutted testimony that adding joints to the system to
 achieve Auris’s proposed combination would “make[] it
 more difficult for the mechanical components in each joint
 to work with the amount of precision that is required for
 surgery” and would “create[] an effect known as ‘slop,’
 which makes it increasingly difficult to track the position
 of each joint, as joint components and linkages bend or gear
 components experience backlash.” Id. The Board’s deter-
 mination was therefore supported on multiple grounds and
 did not solely rest on a vague “general skepticism” of ro-
 botic surgery.
Case: 21-1732    Document: 44      Page: 10    Filed: 04/29/2022




 AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS      3



      I am also concerned that the majority opinion may rea-
 sonably be understood to announce an inflexible and rigid
 rule, namely that it is “impermissible” for the Board to con-
 sider evidence of artisans’ skepticism toward robotic sur-
 gery in determining motivation to combine. I find no
 authority for this assertion, and indeed it appears in ten-
 sion, at a minimum, with the central thrust of KSR. See
 KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415 (2007) (re-
 jecting the “rigid approach of the Court of Appeals” and ar-
 ticulating an “expansive and flexible approach” of
 determining obviousness). This is particularly true when
 considering art in fields of endeavor that are inherently
 dangerous or risky. Indeed, in past cases, this court has
 accounted for the attitudes of medical professionals toward
 certain types of procedures when determining whether a
 motivation to combine has been adequately demonstrated.
 See, e.g., Kinetic Concepts, Inc. v. Smith & Nephew, Inc.,
 688 F.3d 1342, 1369 (Fed. Cir. 2012) (finding no motivation
 to combine where “doctors were not using the disclosed de-
 vices and methods to heal wounds with negative pressure
 because they did not believe that these devices were capa-
 ble of such healing”). We have also considered whether, as
 in this case, added complexity would have dissuaded a per-
 son of ordinary skill in the art from combining references.
 See, e.g., Henny Penny Corp. v. Frymaster LLC, 938 F.3d
 1324, 1332 (Fed. Cir. 2019) (affirming the Board’s finding
 of no motivation to combine where the Board “credited Fry-
 master’s expert’s testimony that following Iwaguchi’s
 method of diverting and cooling the oil in Kauffman’s sys-
 tem would introduce ‘additional plumbing and complex-
 ity’”). These exemplary cases call into question the
 majority’s holding that it was “impermissible” for the
 Board to rely on Dr. Choset’s testimony that (i) physicians
 were skeptical of robotic surgery at the time of invention,
 and (ii) this skepticism would have dissuaded a skilled ar-
 tisan from adding complexity by making the proposed com-
 bination.
Case: 21-1732    Document: 44      Page: 11    Filed: 04/29/2022




 4       AURIS HEALTH, INC.   v. INTUITIVE SURGICAL OPERATIONS



      I recognize that the majority states that skepticism
 “may play a role in an obviousness inquiry—but as a sec-
 ondary consideration.” Maj. Op. 5. But this assertion sug-
 gests, to some extent, that objective indicia are less
 important or less probative of obviousness or non-obvious-
 ness than the other Graham factors. The majority cites no
 case in which this court has endorsed that view, and in fact
 that view appears inconsistent with a number of our opin-
 ions. See, e.g., Apple Inc. v. Samsung Elecs. Co., 839 F.3d
 1034, 1048 (Fed. Cir. 2016) (en banc) (“A determination of
 whether a patent claim is invalid as obvious under § 103
 requires consideration of all four Graham factors, and it is
 error to reach a conclusion of obviousness until all those
 factors are considered.”); Pro-Mold & Tool Co. v. Great
 Lakes Plastics, Inc., 75 F.3d 1568, 1573 (Fed. Cir. 1996) (“It
 is the secondary considerations that are often most proba-
 tive and determinative of the ultimate conclusion of obvi-
 ousness or nonobviousness. The district court did not
 provide reasons for apparently discounting Pro-Mold’s evi-
 dence of secondary considerations; that was error as a mat-
 ter of law.”); Mintz v. Dietz & Watson, Inc., 679 F.3d 1372,
 1378 (Fed. Cir. 2012) (“These objective guideposts are pow-
 erful tools for courts faced with the difficult task of avoid-
 ing subconscious reliance on hindsight.”).
      In sum, the majority overlooks multiple reasons why
 the Board found the proffered motivation to combine insuf-
 ficient. It also announces a new legal principle that I be-
 lieve conflicts with KSR and its progeny. For these
 reasons, I dissent.